—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 9, 2000, convicting him of criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s Sandoval ruling properly balanced the relevant considerations (see, People v Sandoval, 34 NY2d 371; People v Reyes, 193 AD2d 767; People v Vanderhall, 168 AD2d 655, 656). O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.